DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto (US 2016/0316577).
Regarding claim 1, Yamamoto, as shown in figures 3-8, 17-17B and 18-18B, discloses a  display device included in an electronic appliance (display apparatus), the display device comprising:
a display panel (30) having a curved shape that is curved such that a convex surface thereof faces outside of a housing of the electronic appliance (fig. 18B. It is noted that Yamamoto does not show a housing, however every display apparatus has a housing or a case enclosing the device); and
a circuit board (1) that is connected to the display panel at a connection point (at connection member 50) and is curved so as to correspond to the curved shape of the display panel (clearly shown in fig.18B), wherein
the circuit board extends outward from the display panel and is bent into a U shape in such a manner that an end of the circuit board faces toward a central portion of the display panel (see fig. 8), and
	the circuit board has an extension portion (the portion connected to display panel 30) that is formed so as to extend from the connection point in the same direction as an extending direction of the display panel.
	Regarding claim 4, as already discussed in claim 1 above, Yamamoto discloses an electronic appliance comprising:
at least one display device (as shown in figures 1-8 and 17-18), wherein the display device includes
a display panel (30) having a curved shape that is curved such that a convex surface thereof faces outside of a housing of the electronic appliance, and
	a circuit board (10) that is connected to the display panel at a connection point (at 50) and is curved so as to correspond to the curved shape of the display panel,
	the circuit board extends outward from the display panel and is bent into a U shape in such a manner that, an end of the circuit board faces toward a central portion of the display panel, and
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Jung et al. (US 2018/0196300).
Regarding claim 2, Yamamoto discloses the display device according to claim 1, except wherein a length of the extension portion in the extending direction is defined by a relative position of an adhered spacer.
Jung, as shown in figures 1-8, discloses a flexible circuit board having a length of the extension portion in the extending direction can be defined by a relative position of an adhered spacer (SU, support panel).

Regarding claim 3, Yamamoto in view of Jung discloses the display device according to claim 2, wherein a curvature of a U-shaped portion at which the circuit board is bent into the U shape is inherently defined by a thickness of the spacer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA CAO NGUYEN whose telephone number is (571)272-8293.  The examiner can normally be reached on Monday-Thursday (7:30-5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HOA C NGUYEN/Primary Examiner, Art Unit 2847